EXHIBIT 10.43




TYSON FOODS, INC.

2000 STOCK INCENTIVE PLAN

(As Amended and Restated Effective November 19, 2004)

 



TYSON FOODS, INC.

2000 STOCK INCENTIVE PLAN

(As Amended and Restated Effective November 19, 2004)

 

TABLE OF CONTENTS

Page

SECTION 1 - DEFINITIONS

1

 

1.1 Definitions

1

SECTION 2 - THE STOCK INCENTIVE PLAN

5

 

2.1 Purpose of the Plan

5

 

2.2 Stock Subject to the Plan

5

 

2.3 Administration of the Plan

6

 

2.4 Eligibility and Limits

6

SECTION 3 - TERMS OF STOCK INCENTIVES

6

 

3.1 Terms and Conditions of All Stock Incentives

6

 

3.2 Terms and Conditions of Options

7

 

(a) Option Price

8

 

(b) Option Term

8

 

(c) Payment

8

 

(d) Conditions to the Exercise of an Option

8

 

(e) Termination of Incentive Stock Option

9

 

(f) Special Provisions for Certain Substitute Options

9

 

3.3 Terms and Conditions of Stock Appreciation Rights

9

 

(a) Settlement

9

 

(b) Conditions to Exercise

9

 

3.4 Terms and Conditions of Stock Awards

10

 

3.5 Terms and Conditions of Dividend Equivalent Rights

10

 

(a) Payment

10

 

(b) Conditions to Payment

10

 

3.6 Terms and Conditions of Performance Unit Awards

10

 

(a) Payment

10

 

(b) Conditions to Payment

11

 

3.7 Terms and Conditions of Phantom Shares

11

 

(a) Payment

11

 

(b) Conditions to Payment

11

 

3.8 Treatment of Awards Upon Termination of Employment

11

SECTION 4 - RESTRICTIONS ON STOCK

12

 

4.1 Escrow of Shares

12

 

4.2 Restrictions on Transfer

12

SECTION 5 - GENERAL PROVISIONS

12

 

5.1 Withholding

12

 

5.2 Changes in Capitalization; Merger; Liquidation

13

 

5.3 Cash Awards

14

 

5.4 Compliance with Code

14



 

5.5 Right to Terminate Employment or Service Relationship

14

 

5.6 Non-alienation of Benefits

14

 

5.7 Restrictions on Delivery and Sale of Shares; Legends

14

 

5.8 Listing and Legal Compliance

15

 

5.9 Termination and Amendment of the Plan

15

 

5.10 Stockholder Approval

15

 

5.11 Choice of Law

15

 



TYSON FOODS, INC.

2000 STOCK INCENTIVE PLAN

(As Amended and Restated Effective November 19, 2004)

 

SECTION 1 - DEFINITIONS

 

1.1       Definitions. Whenever used herein, the masculine pronoun will be
deemed to include the feminine, and the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:

 

(a)       “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of
granting of the Option, each of the corporations (other than the Company) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain, or (ii) any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of granting of the Option, each of the corporations,
other than the last corporation in the unbroken chain, owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

 

(b)

“Board of Directors” means the board of directors of the Company.

 

(c)       “Change in Control” means any one of the following events which may
occur after the date hereof:

 

(1)       the acquisition by any individual, entity or “group,” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a
“Person”), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of voting securities of the Company where such
acquisition causes any such Person to own twenty-five percent (25%) or more of
the combined voting power of the then outstanding voting securities then
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this Section, the
following shall not be deemed to result in a Change in Control, (i) any
acquisition directly from the Company, unless such a Person subsequently
acquires additional shares of Outstanding Voting Securities other than from the
Company, in which case any such subsequent acquisition shall be deemed to be a
Change in Control; or (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company;

 

(2)       a merger, consolidation, share exchange, combination, reorganization
or like transaction involving the Company in which the stockholders of the
Company immediately prior to such transaction do not own at least fifty percent
(50%) of the value or voting power of the issued and outstanding capital stock
of the Company or its successor immediately after such transaction;

 

(3)       the sale or transfer (other than as security for the Company’s
obligations) of more than fifty percent (50%) of the assets of the Company in
any one transaction



or a series of related transactions occurring within a one (1) year period in
which the Company, any corporation controlled by the Company or the stockholders
of the Company immediately prior to the transaction do not own at least fifty
percent (50%) of the value or voting power of the issued and outstanding equity
securities of the acquiror immediately after the transaction;

 

(4)       the sale or transfer of more than fifty percent (50%) of the value or
voting power of the issued and outstanding capital stock of the Company by the
holders thereof in any one transaction or a series of related transactions
occurring within a one (1) year period in which the Company, any corporation
controlled by the Company or the stockholders of the Company immediately prior
to the transaction do not own at least fifty percent (50%) of the value or
voting power of the issued and outstanding equity securities of the acquiror
immediately after the transaction;

 

(5)       within any twelve-month period the persons who were directors of the
Company immediately before the beginning of such twelve-month period (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
Board of Directors; provided that no director whose initial assumption of office
is in connection with an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
relating to the election of directors of the Company shall be deemed to be an
Incumbent Director; or

 

 

(6)

the dissolution or liquidation of the Company.

 

 

(d)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(e)       “Committee” means the committee appointed by the Board of Directors to
administer the Plan. The Board of Directors shall consider the advisability of
whether the members of the Committee shall consist solely of at least two
members of the Board of Directors who are both “outside directors” as defined in
Treas. Reg. § 1.162-27(e) as promulgated by the Internal Revenue Service and
“non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the
Exchange Act.

 

 

(f)

“Company” means Tyson Foods, Inc., a Delaware corporation.

 

(g)       “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, if applicable, any Affiliate of the Company for
the Participant. If no long-term disability plan or policy was ever maintained
on behalf of the Participant or, if the determination of Disability relates to
an incentive stock option, Disability means that condition described in Code
Section 22(e)(3), as amended from time to time. In the event of a dispute, the
determination of Disability will be made by the Committee and will be supported
by advice of a physician competent in the area to which such Disability relates.

 

(h)       “Dividend Equivalent Rights” means certain rights to receive cash
payments as described in Section 3.5.



(i)        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

(j)        “Fair Market Value” with regard to a date means the closing price at
which Stock shall have been sold on that date or the last trading date prior to
that date as reported by the New York Stock Exchange and published in The Wall
Street Journal.

 

(k)       “Incentive Stock Option” means an incentive stock option contemplated
by the provisions of Code Section 422 or any successor thereto.

 

(l)        “Nonqualified Stock Option” means an option that is not designated
as, or otherwise intended to be, an Incentive Stock Option.

 

(m)      “Option” means a Nonqualified Stock Option or an Incentive Stock
Option.

 

(n)       “Over 10% Owner” means an individual who at the time an Incentive
Stock Option is granted owns Company stock possessing more than 10% of the total
combined voting power of the Company or one of its Subsidiaries, determined by
applying the attribution rules of Code Section 424(d).

 

(o)       “Participant” means an individual who receives a Stock Incentive
hereunder.

(p)       “Performance Goals” means the measurable performance objectives, if
any, established by the Committee for a Performance Period that are to be
achieved with respect to a Stock Incentive granted to a Participant under the
Plan. Performance Goals may be described in terms of Company-wide objectives or
in terms of objectives that are related to performance of the division,
Affiliate, department or function within the Company or an Affiliate in which
the Participant receiving the Stock Incentive is employed or on which the
Participant’s efforts have the most influence. The achievement of the
Performance Goals established by the Committee for any Performance Period will
be determined without regard to the effect on such Performance Goals of any
acquisition or disposition by the Company of a trade or business, or of
substantially all of the assets of a trade or business, during the Performance
Period and without regard to any change in accounting standards by the Financial
Accounting Standards Board or any successor entity. The Performance Goals
established by the Committee for any Performance Period under the Plan will
consist of one or more of the following:

(1)       earnings per share and/or growth in earnings per share in relation to
target objectives, excluding the effect of extraordinary or nonrecurring items;

(2)       operating cash flow and/or growth in operating cash flow in relation
to target objectives;

 

(3)

cash available in relation to target objectives;

(4)       net income and/or growth in net income in relation to target
objectives, excluding the effect of extraordinary or nonrecurring items;



(5)       revenue and/or growth in revenue in relation to target objectives;

(6)       total shareholder return (measured as the total of the appreciation
of, and dividends declared on, the Stock) in relation to target objectives;

 

(7)

return on invested capital in relation to target objectives;

 

(8)

return on shareholder equity in relation to target objectives;

 

(9)

return on assets in relation to target objectives;

 

(10)

return on common book equity in relation to target objectives;

 

(11)

operating income in relation to target objectives;

(12)     EBIT, EBITDA or EBITDAR in relation to target objectives; or

(13)     Company stock price performance as compared against a peer group of
companies selected by the Committee; or

 

(14)

any combination of the foregoing.

 

If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Performance Goals are no longer suitable, the Committee may
in its discretion modify such Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, with respect to a period
as the Committee deems appropriate and equitable, except where such action would
result in the loss of the otherwise available exemption of the Stock Incentive
under Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Performance Goals or minimum acceptable level of
achievement.

 

(q)       “Performance Period” means, with respect to a Stock Incentive, a
period of time within which the Performance Goals relating to such Stock
Incentive are to be measured. The Performance Period will be established by the
Committee at the time the Stock Incentive is granted.

 

(r)        “Performance Unit Award” refers to a performance unit award as
described in Section 3.6.

 

 

(s)

“Phantom Shares” refers to the rights described in Section 3.7.

 

 

(t)

“Plan” means the Tyson Foods, Inc. 2000 Stock Incentive Plan.

 

 

(u)

“Stock” means the Company’s Class A $.10 par value common stock.

 

(v)       “Stock Appreciation Right” means a stock appreciation right described
in Section 3.3.



 

 

(w)

“Stock Award” means a stock award described in Section 3.4.

 

(x)       “Stock Incentive Agreement” means an agreement between the Company and
a Participant or other documentation evidencing an award of a Stock Incentive.

 

(y)       “Stock Incentive Program” means a written program established by the
Committee, pursuant to which Stock Incentives are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.

 

(z)       “Stock Incentives” means, collectively, Dividend Equivalent Rights,
Options, Performance Unit Awards, Phantom Shares, Stock Appreciation Rights and
Stock Awards.

 

(aa)     “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, with respect to
incentive stock options, at the time of the granting of the Option, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

(bb)     “Termination of Employment” means the termination of the
employee-employer relationship between a Participant and the Company and its
Affiliates, regardless of whether severance or similar payments are made to the
Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement. The
Committee will, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Employment, including, but not by way
of limitation, the question of whether a leave of absence constitutes a
Termination of Employment.

 

SECTION 2 - THE STOCK INCENTIVE PLAN

 

2.1       Purpose of the Plan. The Plan is intended to (a) provide incentive to
officers, employees, directors, consultants and other service providers of the
Company and its Affiliates to stimulate their efforts toward the continued
success of the Company and to operate and manage the business in a manner that
will provide for the long-term growth and profitability of the Company; (b)
encourage stock ownership by officers, employees, directors, consultants and
other service providers by providing them with a means to acquire a proprietary
interest in the Company, acquire shares of Stock, or to receive compensation
which is based upon appreciation in the value of Stock; and (c) provide a means
of obtaining, rewarding and retaining such key personnel.

 

2.2       Stock Subject to the Plan. Subject to adjustment in accordance with
Section 5.2, 40,660,000 shares of Stock (the “Maximum Plan Shares”) are hereby
reserved exclusively for issuance pursuant to Stock Incentives. At no time may
the Company have outstanding under the Plan Stock Incentives and shares of Stock
issued in respect of Stock Incentives under the Plan in excess of the Maximum
Plan Shares. The shares of Stock attributable to the nonvested, unpaid,



unexercised, unconverted or otherwise unsettled portion of any Stock Incentive
that is forfeited or cancelled or expires or terminates for any reason without
becoming vested, paid, exercised, converted or otherwise settled in full will
again be available for purposes of the Plan.

 

2.3       Administration of the Plan. The Plan is administered by the
Committee.  The Committee has full authority in its discretion to determine the
officers, employees, directors, consultants and service providers of the Company
or its Affiliates to whom Stock Incentives will be granted and the terms and
provisions of Stock Incentives, subject to the Plan. Subject to the provisions
of the Plan, the Committee has full and conclusive authority to interpret the
Plan; to prescribe, amend and rescind rules and regulations relating to the
Plan; to determine the terms and provisions of the respective Stock Incentive
Agreements and to make all other determinations necessary or advisable for the
proper administration of the Plan.  The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, awards under the Plan (whether or not such
persons are similarly situated).  The Committee’s decisions are final and
binding on all Participants.

 

2.4       Eligibility and Limits.  Stock Incentives may be granted only to
officers, employees, directors, consultants and other service providers of the
Company, or any Affiliate of the Company; provided, however, that an Incentive
Stock Option may only be granted to an employee of the Company or any
Subsidiary.  In the case of Incentive Stock Options, the aggregate Fair Market
Value (determined as at the date an Incentive Stock Option is granted) of Stock
with respect to which stock options intended to meet the requirements of Code
Section 422 become exercisable for the first time by an individual during any
calendar year under all plans of the Company and its Subsidiaries may not exceed
$100,000; provided further, that if the limitation is exceeded, the Incentive
Stock Option(s) which cause the limitation to be exceeded will be treated as
Nonqualified Stock Option(s).

 

SECTION 3- TERMS OF STOCK INCENTIVES

 

 

3.1

Terms and Conditions of All Stock Incentives.

 

(a)       The number of shares of Stock as to which a Stock Incentive may be
granted will be determined by the Committee in its sole discretion, subject to
the provisions of Section 2.2 as to the total number of shares available for
grants under the Plan and subject to the limits on Options, Stock Appreciation
Rights and other Stock Incentives as described in the following sentence. To the
extent required under Section 162(m) of the Code and the regulations thereunder
for compensation to be treated as qualified performance-based compensation, the
maximum number of shares of Stock with respect to which (1) Options, (2) Stock
Appreciation Rights and (3) other Stock Incentives (to the extent they are
granted with the intent that they qualify as performance-based compensation
under Section 162(m) of the Code) may be granted during any calendar year to any
employee may not exceed 1,000,000, subject to adjustment in accordance with
Section 5.2. In applying this limitation, if an Option or Stock Appreciation
Right, or any portion thereof, granted to an employee is cancelled or repriced
for any reason, then the shares of Stock attributable to such cancellation or
repricing either shall continue to be



counted as an outstanding grant or shall be counted as a new grant of shares of
Stock, as the case may be, against the affected employee’s 1,000,000 share limit
for the appropriate calendar year.

 

(b)       Each Stock Incentive will either be evidenced by a Stock Incentive
Agreement in such form and containing such terms, conditions and restrictions as
the Committee may determine to be appropriate, including without limitation,
Performance Goals that must be achieved as a condition to vesting or payment of
the Stock Incentive, or be made subject to the terms of a Stock Incentive
Program, containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals
that must be achieved as a condition to vesting or payment of the Stock
Incentive. Each Stock Incentive Agreement or Stock Incentive Program is subject
to the terms of the Plan and any provisions contained in the Stock Incentive
Agreement or Stock Incentive Program that are inconsistent with the Plan are
null and void.

 

(c)       The date a Stock Incentive is granted will be the date on which the
Committee has approved the terms and conditions of the Stock Incentive and has
determined the recipient of the Stock Incentive and the number of shares covered
by the Stock Incentive, and has taken all such other actions necessary to
complete the grant of the Stock Incentive.

 

(d)       Any Stock Incentive may be granted in connection with all or any
portion of a previously or contemporaneously granted Stock Incentive. Exercise
or vesting of a Stock Incentive granted in connection with another Stock
Incentive may result in a pro rata surrender or cancellation of any related
Stock Incentive, as specified in the applicable Stock Incentive Agreement or
Stock Incentive Program.

 

(e)       Unless otherwise permitted by the Committee, Stock Incentives are not
transferable or assignable except by will or by the laws of descent and
distribution and are exercisable, during the Participant’s lifetime, only by the
Participant; or in the event of the Disability of the Participant, by the legal
representative of the Participant; or in the event of death of the Participant,
by the legal representative of the Participant’s estate or if no legal
representative has been appointed, by the successor in interest determined under
the Participant’s will. Notwithstanding the foregoing, the Committee shall not
permit Incentive Stock Options to be transferred or assigned beyond the
limitations set forth in this Section 3.1(e).

 

3.2       Terms and Conditions of Options. Each Option granted under the Plan
must be evidenced by a Stock Incentive Agreement. At the time any Option is
granted, the Committee will determine whether the Option is to be an Incentive
Stock Option described in Code Section 422 or a Nonqualified Stock Option, and
the Option must be clearly identified as to its status as an Incentive Stock
Option or a Nonqualified Stock Option.  Incentive Stock Options may only be
granted to employees of the Company or any Subsidiary. At the time any Incentive
Stock Option granted under the Plan is exercised, the Company will be entitled
to legend the certificates representing the shares of Stock purchased pursuant
to the Option to clearly identify them as representing the shares purchased upon
the exercise of an Incentive Stock Option. An Incentive Stock Option may only be
granted within ten (10) years from the earlier of the date the Plan is adopted
or approved by the Company’s stockholders.



(a)       Option Price. Subject to adjustment in accordance with Section 5.2 and
the other provisions of this Section 3.2, the exercise price (the “Exercise
Price”) per share of Stock purchasable under any Option must be as set forth in
the applicable Stock Incentive Agreement, but in no event may it be less than
the Fair Market Value on the date the Option is granted with respect to an
Incentive Stock Option. With respect to each grant of an Incentive Stock Option
to a Participant who is an Over 10% Owner, the Exercise Price may not be less
than 110% of the Fair Market Value on the date the Option is granted.

 

(b)       Option Term. Any Incentive Stock Option granted to a Participant who
is not an Over 10% Owner is not exercisable after the expiration of ten (10)
years after the date the Option is granted. Any Incentive Stock Option granted
to an Over 10% Owner is not exercisable after the expiration of five (5) years
after the date the Option is granted. The term of any Nonqualified Stock Option
must be as specified in the applicable Stock Incentive Agreement.

 

(c)       Payment. Payment for all shares of Stock purchased pursuant to the
exercise of an Option will be made in any form or manner authorized by the
Committee in the Stock Incentive Agreement or by amendment thereto, including,
but not limited to, cash or, if the Stock Incentive Agreement provides:

 

(1)       by delivery to the Company of a number of shares of Stock which have
been owned by the holder for at least six (6) months prior to the date of
exercise having an aggregate Fair Market Value of not less than the product of
the Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;

 

 

(2)

in a cashless exercise through a broker; or

 

(3)       by having a number of shares of Stock withheld, the Fair Market Value
of which as of the date of exercise is sufficient to satisfy the Exercise Price.

 

In its discretion, the Committee also may authorize (at the time an Option is
granted or thereafter) Company financing to assist the Participant as to payment
of the Exercise Price on such terms as may be offered by the Committee in its
discretion. Payment must be made at the time that the Option or any part thereof
is exercised, and no shares may be issued or delivered upon exercise of an
option until full payment has been made by the Participant.  The holder of an
Option, as such, has none of the rights of a stockholder.

 

(d)       Conditions to the Exercise of an Option. Each Option granted under the
Plan is exercisable by whom, at such time or times, or upon the occurrence of
such event or events, and in such amounts, as the Committee specifies in the
Stock Incentive Agreement; provided, however, that subsequent to the grant of an
Option, the Committee, at any time before complete termination of such Option,
may accelerate the time or times at which such Option may be exercised in whole
or in part, including, without limitation, upon a Change in Control and may
permit the Participant or any other designated person to exercise the Option, or
any portion thereof, for all or part of the remaining Option term,
notwithstanding any provision of the Stock Incentive Agreement to the contrary.



 

(e)       Termination of Incentive Stock Option. With respect to an Incentive
Stock Option, in the event of Termination of Employment of a Participant, the
Option or portion thereof held by the Participant which is unexercised will
expire, terminate, and become unexercisable no later than the expiration of
three (3) months after the date of Termination of Employment; provided, however,
that in the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Nonqualified Stock Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), Termination of Employment
of the Participant will not be deemed to have occurred if the Participant is
employed by another corporation (or a parent or subsidiary corporation of such
other corporation) which has assumed the Incentive Stock Option of the
Participant in a transaction to which Code Section 424(a) is applicable.

 

(f)        Special Provisions for Certain Substitute Options. Notwithstanding
anything to the contrary in this Section 3.2, any Option issued in substitution
for an option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.

 

3.3       Terms and Conditions of Stock Appreciation Rights. Each Stock
Appreciation Right granted under the Plan must be evidenced by a Stock Incentive
Agreement.  A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of the Stock at the time of payment or exercise over (2) a specified or
determinable price which, in the case of a Stock Appreciation Right granted in
connection with an Option, may not be less than the Exercise Price for that
number of shares subject to that Option. A Stock Appreciation Right granted in
connection with a Stock Incentive may only be exercised to the extent that the
related Stock Incentive has not been exercised, paid or otherwise settled.

 

(a)       Settlement. Upon settlement of a Stock Appreciation Right, the Company
must pay to the Participant the appreciation in cash or shares of Stock (valued
at the aggregate Fair Market Value on the date of payment or exercise) as
provided in the Stock Incentive Agreement or, in the absence of such provision,
as the Committee may determine.

 

(b)       Conditions to Exercise. Each Stock Appreciation Right granted under
the Plan is exercisable or payable at such time or times, or upon the occurrence
of such event or events, and in such amounts, as the Committee specifies in the
Stock Incentive Agreement; provided, however, that subsequent to the grant of a
Stock Appreciation Right, the Committee, at any time before complete termination
of such Stock Appreciation Right, may accelerate the time or times at which such
Stock Appreciation Right may be exercised or paid in whole or in part.



 

3.4       Terms and Conditions of Stock Awards. The number of shares of Stock
subject to a Stock Award and restrictions or conditions on such shares, if any,
will be as the Committee determines, including, without limitation, Performance
Goals that must be achieved as a condition to vesting of the Stock Award and the
certificate for such shares will bear evidence of any restrictions or
conditions.  Subsequent to the date of the grant of the Stock Award, the
Committee has the power to permit, in its discretion, an acceleration of the
expiration of an applicable restriction period with respect to any part or all
of the shares awarded to a Participant. The Committee may require a cash payment
from the Participant in an amount no greater than the aggregate Fair Market
Value of the shares of Stock awarded determined at the date of grant in exchange
for the grant of a Stock Award or may grant a Stock Award without the
requirement of a cash payment.

 

3.5       Terms and Conditions of Dividend Equivalent Rights. A Dividend
Equivalent Right entitles the Participant to receive payments from the Company
in an amount determined by reference to any cash dividends paid on a specified
number of shares of Stock to Company stockholders of record during the period
such rights are effective. The Committee may impose such restrictions and
conditions on any Dividend Equivalent Right as the Committee in its discretion
shall determine, including the date any such right shall terminate and may
reserve the right to terminate, amend or suspend any such right at any time.

 

(a)       Payment. Payment in respect of a Dividend Equivalent Right may be made
by the Company in cash or shares of Stock (valued at Fair Market Value on the
date of payment) as provided in the Stock Incentive Agreement or Stock Incentive
Program, or, in the absence of such provision, as the Committee may determine.

 

(b)       Conditions to Payment. Each Dividend Equivalent Right granted under
the Plan is payable at such time or times, or upon the occurrence of such event
or events, and in such amounts, as the Committee specifies in the applicable
Stock Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Dividend Equivalent Right, the Committee, at any
time before complete termination of such Dividend Equivalent Right, may
accelerate the time or times at which such Dividend Equivalent Right may be paid
in whole or in part.

 

3.6       Terms and Conditions of Performance Unit Awards. A Performance Unit
Award shall entitle the Participant to receive, at a specified future date,
payment of an amount equal to all or a portion of the value of a specified or
determinable number of units (stated in terms of a designated or determinable
dollar amount per unit) granted by the Committee. At the time of the grant, the
Committee must determine the base value of each unit, the number of units
subject to a Performance Unit Award, and the Performance Goals applicable to the
determination of the ultimate payment value of the Performance Unit Award. The
Committee may provide for an alternate base value for each unit under certain
specified conditions.

 

(a)       Payment. Payment in respect of Performance Unit Awards may be made by
the Company in cash or shares of Stock (valued at Fair Market Value as of the
date payment



is owed) as provided in the applicable Stock Incentive Agreement or Stock
Incentive Program or, in the absence of such provision, as the Committee may
determine.

 

(b)       Conditions to Payment. Each Performance Unit Award granted under the
Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee shall specify in the
applicable Stock Incentive Agreement or Stock Incentive Program; provided,
however, that subsequent to the grant of a Performance Unit Award, the
Committee, at any time before complete termination of such Performance Unit
Award, may accelerate the time or times at which such Performance Unit Award may
be paid in whole or in part.

 

3.7       Terms and Conditions of Phantom Shares. Phantom Shares shall entitle
the Participant to receive, at a specified future date, payment of an amount
equal to all or a portion of the Fair Market Value of a specified number of
shares of Stock at the end of a specified period. At the time of the grant, the
Committee will determine the factors which will govern the portion of the rights
so payable, including, at the discretion of the Committee, any performance
criteria that must be satisfied as a condition to payment. Phantom Share awards
containing performance criteria may be designated as Performance Unit Awards.

 

(a)       Payment. Payment in respect of Phantom Shares may be made by the
Company in cash or shares of Stock (valued at Fair Market Value on the date of
payment) as provided in the applicable Stock Incentive Agreement or Stock
Incentive Program, or, in the absence of such provision, as the Committee may
determine.

 

(b)       Conditions to Payment. Each Phantom Share granted under the Plan is
payable at such time or times, or upon the occurrence of such event or events,
and in such amounts, as the Committee may specify in the applicable Stock
Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Phantom Share, the Committee, at any time before
complete termination of such Phantom Share, may accelerate the time or times at
which such Phantom Share may be paid in whole or in part.

 

3.8       Treatment of Awards Upon Termination of Employment. Except as
otherwise provided by Plan Section 3.2(e), any award under this Plan to a
Participant who has experienced a Termination of Employment may be cancelled,
accelerated, paid or continued, as provided in the applicable Stock Incentive
Agreement or Stock Incentive Program, or, in the absence of such provision, as
the Committee may determine. The portion of any award exercisable in the event
of continuation or the amount of any payment due under a continued award may be
adjusted by the Committee to reflect the Participant’s period of service from
the date of grant through the date of the Participant’s Termination of
Employment or such other factors as the Committee determines are relevant to its
decision to continue the award.

 



SECTION 4 - RESTRICTIONS ON STOCK

 

4.1       Escrow of Shares. Any certificates representing the shares of Stock
issued under the Plan will be issued in the Participant’s name, but, if the
applicable Stock Incentive Agreement or Stock Incentive Program so provides, the
shares of Stock will be held by a custodian designated by the Committee (the
“Custodian”). Each applicable Stock Incentive Agreement or Stock Incentive
Program providing for transfer of shares of Stock to the Custodian must appoint
the Custodian as the attorney-in-fact for the Participant for the term specified
in the applicable Stock Incentive Agreement or Stock Incentive Program, with
full power and authority in the Participant’s name, place and stead to transfer,
assign and convey to the Company any shares of Stock held by the Custodian for
such Participant, if the Participant forfeits the shares under the terms of the
applicable Stock Incentive Agreement or Stock Incentive Program.  During the
period that the Custodian holds the shares subject to this Section, the
Participant is entitled to all rights, except as provided in the applicable
Stock Incentive Agreement or Stock Incentive Program, applicable to shares of
Stock not so held. Any dividends declared on shares of Stock held by the
Custodian must as provided in the applicable Stock Incentive Agreement or Stock
Incentive Program, be paid directly to the Participant or, in the alternative,
be retained by the Custodian or by the Company until the expiration of the term
specified in the applicable Stock Incentive Agreement or Stock Incentive Program
and shall then be delivered, together with any proceeds, with the shares of
Stock to the Participant or to the Company, as applicable.

 

4.2       Restrictions on Transfer. The Participant does not have the right to
make or permit to exist any disposition of the shares of Stock issued pursuant
to the Plan except as provided in the Plan or the applicable Stock Incentive
Agreement or Stock Incentive Program. Any disposition of the shares of Stock
issued under the Plan by the Participant not made in accordance with the Plan or
the applicable Stock Incentive Agreement or Stock Incentive Program will be
void. The Company will not recognize, or have the duty to recognize, any
disposition not made in accordance with the Plan and the applicable Stock
Incentive Agreement or Stock Incentive Program, and the shares so transferred
will continue to be bound by the Plan and the applicable Stock Incentive
Agreement or Stock Incentive Program.

 

SECTION 5 - GENERAL PROVISIONS

 

5.1       Withholding. The Company must deduct from all cash distributions under
the Plan any taxes required to be withheld by federal, state or local
government. Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Stock Award, the
Company has the right to require the recipient to remit to the Company an amount
sufficient to satisfy any federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such shares or the
vesting of such Stock Award. A Participant may pay the withholding tax in cash,
or, if the applicable Stock Incentive Agreement or Stock Incentive Program
provides, a Participant may elect to have the number of shares of Stock he is to
receive reduced by, or with respect to a Stock Award, tender back to the
Company, the smallest number of whole shares of Stock which, when multiplied by
the Fair Market Value of the shares of Stock determined as of the Tax Date
(defined below), is sufficient to satisfy federal, state and local, if any,
withholding taxes arising



from exercise or payment of a Stock Incentive (a “Withholding Election”). A
Participant may make a Withholding Election only if both of the following
conditions are met:

 

(a)       The Withholding Election must be made on or prior to the date on which
the amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed notice of
Withholding Election as prescribed by the Committee; and

 

(b)       Any Withholding Election made will be irrevocable except on six months
advance written notice delivered to the Company; however, the Committee may in
its sole discretion disapprove and give no effect to the Withholding Election.

 

 

5.2

Changes in Capitalization; Merger; Liquidation.

 

(a)       The number of shares of Stock reserved for the grant of Options,
Dividend Equivalent Rights, Performance Unit Awards, Phantom Shares, Stock
Appreciation Rights and Stock Awards; the number of shares of Stock reserved for
issuance upon the exercise or payment, as applicable, of each outstanding
Option, Dividend Equivalent Right, Performance Unit Award,Phantom Share and
Stock Appreciation Right and upon vesting or grant, as applicable, of each Stock
Award; the Exercise Price of each outstanding Option and the specified number of
shares of Stock to which each outstanding Dividend Equivalent Right, Performance
Unit Award, Phantom Share and Stock Appreciation Right pertains may be
proportionately adjusted for any increase or decrease in the number of issued
shares of Stock resulting from a subdivision or combination of shares or the
payment of a stock dividend in shares of Stock to holders of outstanding shares
of Stock or any other increase or decrease in the number of shares of Stock
outstanding effected without receipt of consideration by the Company.

 

(b)       In the event of any merger, consolidation, extraordinary dividend
(including a spin-off), reorganization or other change in the corporate
structure of the Company or its Stock or tender offer for shares of Stock, the
Committee, in its sole discretion, may make such adjustments with respect to
awards and take such other action as it deems necessary or appropriate to
reflect or in anticipation of such merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, other change in corporate structure or
tender offer, including, without limitation, the substitution of new awards, the
termination or adjustment of outstanding awards, the acceleration of awards or
the removal of restrictions on outstanding awards, all as may be provided in the
applicable Stock Incentive Agreement or, if not expressly addressed therein, as
the Committee subsequently may determine in the event of any such merger,
consolidation, extraordinary dividend (including a spin-off), reorganization or
other change in the corporate structure of the Company or its Stock or tender
offer for shares of Stock. Any adjustment pursuant to this Section 5.2 may
provide, in the Committee’s discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Stock Incentive.

 

(c)       The existence of the Plan and the Stock Incentives granted pursuant to
the Plan must not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure,



any merger or consolidation of the Company, any issue of debt or equity
securities having preferences or priorities as to the Stock or the rights
thereof, the dissolution or liquidation of the Company, any sale or transfer of
all or any part of its business or assets, or any other corporate act or
proceeding.

 

5.3       Cash Awards. The Committee may, at any time and in its discretion,
grant to any holder of a Stock Incentive the right to receive, at such times and
in such amounts as determined by the Committee in its discretion, a cash amount
which is intended to reimburse such person for all or a portion of the federal,
state and local income taxes imposed upon such person as a consequence of the
receipt of the Stock Incentive or the exercise of rights thereunder.

 

5.4       Compliance with Code. All Incentive Stock Options to be granted
hereunder are intended to comply with Code Section 422, and all provisions of
the Plan and all Incentive Stock Options granted hereunder must be construed in
such manner as to effectuate that intent.

 

5.5       Right to Terminate Employment or Service Relationship. Nothing in the
Plan or in any Stock Incentive Agreement confers upon any Participant the right
to continue as an officer, employee, director or service provider of the Company
or any of its Affiliates or affect the right of the Company or any of its
Affiliates to terminate the Participant’s employment or service relationship at
any time.

 

5.6       Non-alienation of Benefits. Other than as specifically provided with
regard to the death of a Participant, no benefit under the Plan may be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge; and any attempt to do so shall be void. No such benefit
may, prior to receipt by the Participant, be in any manner liable for or subject
to the debts, contracts, liabilities, engagements or torts of the Participant.

 

5.7       Restrictions on Delivery and Sale of Shares; Legends. Each Stock
Incentive is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected. If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws. The Company
may include on certificates representing shares delivered pursuant to a Stock
Incentive such legends referring to the foregoing representations or



restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.

 

5.8       Listing and Legal Compliance. The Committee may suspend the exercise
or payment of any Stock Incentive so long as it determines that securities
exchange listing or registration or qualification under any securities laws is
required in connection therewith and has not been completed on terms acceptable
to the Committee.

 

5.9       Termination and Amendment of the Plan. The Board of Directors at any
time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors may condition any amendment on the approval
of stockholders of the Company if such approval is necessary or advisable with
respect to tax, securities or other applicable laws. No such termination or
amendment without the consent of the holder of a Stock Incentive may adversely
affect the rights of the Participant under such Stock Incentive.

 

5.10     Stockholder Approval. The Plan must be submitted to the stockholders of
the Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors of the Company. If such approval
is not obtained, any Stock Incentive granted hereunder will be void.

 

5.11     Choice of Law. The laws of the State of Delaware govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.

 

IN WITNESS WHEREOF, the Company has executed this Plan on this 19th day of
November, 2004.

 

 

TYSON FOODS, INC.

 

By: /s/ Dennis Leatherby

 

Title: Sr. Vice President, Finance and

 

Treasurer and Interim Chief

 

Financial Officer

 

 

                                                                               

 

 

 

 

 

 



AMENDMENT

TO THE

TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE NOVEMBER 19, 2004)

 

THIS AMENDMENT is made as of February 2, 2007, by Tyson Foods, Inc., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter called the "Company”).

 

WHEREAS, the Company maintains the Tyson Foods, Inc. 2000 Stock Incentive Plan,
as amended and restated effective November 19, 2004 (the "Plan"); and

 

WHEREAS, the Company wishes to amend the Plan to provide additional shares for
issuance under the Plan

 

NOW, THEREFORE, the Company does hereby amend the Plan, effective as of February
2, 2007 by deleting Section 2.2 in its entirety and by substituting therefore
the following:

 

"2.2 Stock Subject to the Plan. Subject to adjustment in accordance with Section
5.2, 60,660,000 shares of Stock (the "Maximum Plan Shares") are herby reserved
exclusively for issuance pursuant to Stock Incentives. At no time may the
Company have outstanding Stock Incentives and shares of Stock issued in respect
of Stock Incentives under the Plan in excess of the Maximum Plan Shares. The
shares of Stock attributable to the nonvested, unpaid, unexercised, unconverted
or otherwise unsettled portion of any Stock Incentive that is forfeited or
cancelled or expires or terminates for any reason without becoming vested, paid,
exercised, converted or otherwise settled in full will again be available for
purposes of the Plan."

 

Except as specifically provided herein, the Plan shall remain in full force and

effect as prior to this Amendment.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
day and year first above written.

 

                

 

TYSON FOODS, INC.

 

By: /s/ Wade Miquelon

 

Title: Executive Vice President and Chief

 

Financial Officer

 

Attest:

 

By: /s/ R. Read Hudson

 

Title: Secretary

 

 

 

 



SECOND AMENDMENT

TO THE

TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE NOVEMBER 19, 2004)

 

THIS SECOND AMENDMENT is made as of the 13th day of August, 2007, by Tyson
Foods, Inc., a corporation organized and existing under the laws of the State of
Delaware (hereinafter called the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”), as such Plan was amended and restated effective November 19, 2004;
and

 

WHEREAS, the Company wishes to amend the Plan to provide participants with an
opportunity to designate beneficiaries with respect to stock incentives other
than incentive stock options and to provide a hierarchy of individuals to
receive such stock incentives following a participant’s death if no beneficiary
is designated.

 

 

NOW, THEREFORE, the Company does hereby amend the Plan as follows:

 

1.

By deleting the existing Section 3.1(e) and substituting therefore the
following:

 

“(e) Unless otherwise permitted by the Committee, Stock Incentives are not
transferable or assignable except as provided in this Section. Following a
Participant’s death, Stock Incentives shall be transferred or assigned to the
Designated Beneficiary; or if the Participant does not have a Designated
Beneficiary, to the Participant’s surviving spouse; or if the Participant is
unmarried, to the Participant’s estate. Notwithstanding the foregoing, the
Committee shall not permit Incentive Stock Options to be transferred or assigned
except by will or by the laws of descent and distribution governing the State in
which the Participant was domiciled at the time of the Participant’s death.
Stock Incentives are exercisable, during the Participant’s lifetime, only by the
Participant or by the legal representative of the Participant. In the event of
the death of the Participant, Stock Incentives are only exercisable by the
Designated Beneficiary; or if the Participant does not have a Designated
Beneficiary, by the Participant’s surviving spouse; or if the Participant is
unmarried, by the legal representative of the Participant’s estate if one is
appointed within ninety (90) days of the Participant’s death; or if no such
legal representative is appointed, by the person(s) taking under the laws of
descent and distribution governing the State in which the Participant was
domiciled at the time of the Participant’s death. For purposes of this Section,
the Participant’s ‘Designated Beneficiary’ is the beneficiary of the Participant
designated in writing in the manner and within the time frame provided by the
Committee.”

 

2.         This Second Amendment is effective as to all currently outstanding
grants and those grants made after the date of this Second Amendment.



Except as specifically provided herein, the Plan shall remain in full force and
effect as prior to this Second Amendment.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the day and year first above written.

 

                

 

TYSON FOODS, INC.

 

By: /s/ Wade Miquelon

 

Title: Executive Vice President and Chief

 

Financial Officer

 

Attest:

 

By: /s/ R. Read Hudson

 

Title: Secretary

 

 

 

 

 

 